 



Exhibit 10.1
CO-INVESTOR JOINDER AGREEMENT
          THIS CO-INVESTOR JOINDER AGREEMENT (“Co-Investor Joinder Agreement”),
dated as of September 21, 2007, by and among FIRST ALBANY COMPANIES INC., a New
York corporation (the “Company”), MATLINPATTERSON FA ACQUISITION LLC, a Delaware
limited liability company (the “Investor”), and ROBERT M. TIRSCHWELL (the
“Co-Investor”).
RECITALS
     A. The Investor and the Company have entered into an Investment Agreement
dated as of May 14, 2007 (the “Investment Agreement”).
     B. Pursuant to the Investment Agreement, the Investor has the right to
designate one or more Co-Investors to purchase a portion of the Purchased Shares
in the place of the Investor.
     C. The Co-Investor and the Investor have entered into a Co-Investment
Agreement dated as of September 21, 2007 pursuant to which the Co-Investor and
the Investor have agreed that the Co-Investor will become a “Co-Investor” for
the purposes of the Investment Agreement and by notice to the Company of even
date therewith, the Investor has designated the Co-Investor as such a
“Co-Investor” for such purposes.
     D. The parties are entering into this Co-Investor Joinder Agreement
pursuant to Section 2.1(c) of the Investment Agreement.
     NOW THEREFORE, in consideration of the mutual promises and covenants set
forth herein, and for such other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Definitions. Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Investment Agreement.
     2. Purchase and Sale of Stock. Subject to the terms and conditions hereof,
and the closing conditions set forth in the Investment Agreement, at the
Closing, the Company shall issue and sell, and the Co-Investor shall purchase,
the number of Purchased Shares (the “Co-Investor Shares”) corresponding to an
aggregate purchase price of $450,000 (the “Co-Investor Purchase Price”), all on
the terms set forth in the Investment Agreement. At the Closing, the Co-Investor
shall pay the Company the Co-Investor Purchase Price by instructing the Company
to debit the brokerage account maintained by the Co-Investor with the Company in
the amount of such Co-Investor Purchase Price.
     3. Joinder. The Co-Investor hereby agrees to become a party to the
Investment Agreement as a “Purchaser” thereunder, and agrees to perform, and to
be bound by, all the obligations of a Purchaser under the Investment Agreement.
The Co-Investor hereby acknowledges that he has received and reviewed a complete
copy of the Investment Agreement and the Company’s proxy statement dated
August 31, 2007 for its annual meeting to be held on

1



--------------------------------------------------------------------------------



 



September 21, 2007. The Co-Investor also agrees to be bound by the Investor
Confidentiality Agreement (a copy of which the Co-Investor acknowledges having
received and reviewed) as if he were a party thereto.
     4. Representations and Warranties. The Co-Investor hereby represents and
warrants to the Company as follows:
     4.1. Capacity.
     The Co-Investor has full capacity to execute deliver this Co-Investor
Joinder Agreement and perform his obligations as a Purchaser under the
Investment Agreement.
     4.2. Authorization; Execution and Enforceability.
     This Co-Investor Joinder Agreement has been duly executed and delivered by
the Co-Investor and constitutes, and by his execution hereof the Investment
Agreement constitutes, the legal, valid and binding obligation of the
Co-Investor, enforceable against the Co-Investor in accordance with its terms.
The Registration Rights Agreement, when executed and delivered by the
Co-Investor as contemplated in the Investment Agreement, will have been duly
executed and delivered by the Co-Investor and will constitute the legal, valid
and binding obligation of the Co-Investor, enforceable against the Co-Investor
in accordance with its terms
     4.3. No Conflict; Consents and Approvals.
     (a) Neither the execution, delivery or performance by the Co-Investor of
this Agreement, the Registration Rights Agreement or the Co-Investor Joinder
Agreement (or the performance by the Co-Investor of the Investment Agreement to
which the Co-Investor will become a party pursuant thereto), nor the
consummation of any of the Transactions, will result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of, create in any party any right to accelerate, terminate,
modify or cancel, or require any notice, consent or waiver under, any
Contractual Obligation or any Requirement of Law applicable to the Co-Investor
or any of his properties or assets, other than a breach, default, acceleration,
right, notice, consent or waiver that is not material.
     (b) The Co-Investor is not required to obtain any consent, authorization or
approval of, or make any filing or registration with, any Governmental Authority
or any self regulatory organization in order for the Co-Investor to execute,
deliver and perform the Registration Rights Agreement and this Co-Investor
Joinder Agreement (and to perform the Investment Agreement to which the
Co-Investor will become a party pursuant hereto), or to consummate the
Transactions.
     (c) No material Contractual Consents are required to be obtained under any
Contractual Obligation applicable to the Co-Investor in connection with the
execution, delivery or performance by the Co-Investor of the Registration Rights
Agreement or this Co-Investor Joinder Agreement (or the performance by the
Co-Investor of the Investment Agreement to which the Co-Investor will become a
party pursuant hereto) or the consummation of any of the Transactions.

2



--------------------------------------------------------------------------------



 



     4.4. Purchase Entirely for Own Account.
          The Co-Investor Shares to be acquired by the Co-Investor hereunder
will be acquired for the Co-Investor’s own account, not as nominee or agent, and
not with a view to the resale or distribution of any part thereof in violation
of the Securities Act, and the Co-Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same in violation
of the Securities Act. The Co-Investor does not have any agreement or
understanding, whether or not legally binding, direct or indirect, with any
other Person to sell or otherwise distribute the Co-Investor Shares.
     4.5. Investment Experience.
          The Co-Investor acknowledges that he can bear the economic risk and
complete loss of its investment in the Co-Investor Shares and has such knowledge
and experience in financial or business matters that he is capable of evaluating
the merits and risks of the investment contemplated hereby. The Co-Investor
understands that the purchase of the Co-Investor Shares involves substantial
risk.
     4.6. Disclosure of Information.
          The Co-Investor has had an opportunity to undertake due diligence with
respect to the Company and has had access to copies of the SEC Reports. Without
limiting the rights of the Co-Investor under Section 5.1 of the Investment
Agreement, the Co-Investor has received such information from the Company, and
has sought such accounting, legal and tax advice, as he has considered necessary
to make an informed decision to execute and deliver this Co-Investor Joinder
Agreement. The Co-Investor has had a reasonable opportunity to ask questions of
and receive answers from the Company concerning the Company and the
Co-Investor’s investment in the Co-Investor Shares and to verify the accuracy of
any representation or information set forth in the Investment Agreement, and all
such questions, if any, have been answered to the full satisfaction of the
Co-Investor.
     4.7. Restricted Securities.
          The Co-Investor understands that the Co-Investor Shares will be
characterized as “restricted securities” under the United States federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. The Co-Investor
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Co-Investor Shares or the fairness or suitability of the
investment in the Co-Investor Shares.

3



--------------------------------------------------------------------------------



 



     4.8. Legends.
          The Co-Investor understands that the certificates representing the
Co-Investor Shares will be legended as provided in Section 4.8 of the Investment
Agreement.
     4.9. Accredited Investor.
          The Co-Investor is an “accredited investor” as defined in Rule 501(a)
of Regulation D, as amended, under the Securities Act. The Co-Investor is a
resident of the State of New York.
     4.10. No General Solicitation.
          The Co-Investor did not learn of the opportunity to purchase the
Co-Investor Shares by means of any form of general or public solicitation or
general advertising, or publicly disseminated advertisements or sales
literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which the
Co-Investor was invited by any of the foregoing means of communications.
     4.11. Availability of Funds.
          The Co-Investor has cash available in an amount sufficient to enable
him to pay the Co-Investor Purchase Price and, prior to the Closing, will
establish a brokerage account with the Company and will deposit such funds in
such account for transfer to the Company at the Closing.
     4.12. Brokers.
          No broker, investment banker or other Person is entitled to any
broker’s, finder’s or other similar fee or commission in connection with the
sale of the Co-Investor Shares to the Co-Investor based upon arrangements made
by or on behalf of the Co-Investor.
     4.13. Tax Matters.
          With respect to tax considerations involved in his investment in the
Co-Investor Shares, other than the representations and warranties of the Company
set forth in Section 3.14 of the Investment Agreement, the Co-Investor is not
relying on the Company (or any agent or representative of the Company). The
Co-Investor has carefully considered and has, to the extent the Co-Investor
believes such discussion necessary, discussed with the Co-Investor’s tax
advisers the suitability of an investment in the Co-Investor Shares for the
Co-Investor’s particular tax situation.
     5. Amendments and Waivers under the Investment Agreement. The Co-Investor
hereby acknowledges and agrees that, notwithstanding anything contained in
Section 9.10 of the Investment Agreement to the contrary, the Investor and the
Company will have the power to amend the Investment Agreement, and the Investor
will have the power to waive any obligation of the Company under the Investment
Agreement, in each case without the consent of the Co-

4



--------------------------------------------------------------------------------



 



Investor except where such amendment or waiver would have a disproportionate
material adverse effect on the rights of the Co-Investor under the Investment
Agreement relative to the rights of the Investor thereunder, and any such
amendment or waiver will be binding on the Co-Investor.
     6. Notice. The address of the Co-Investor for notices and other
communications for the purposes of Section 9.2 of the Investment Agreement is:
39 Worth Street, Apt. 5W
New York, New York 10013
     7. Confidentiality Agreement.
     8. GOVERNING LAW; JURISDICTION. THIS CO-INVESTOR JOINDER AGREEMENT SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO ITS PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD APPLY THE
LAW OF ANY OTHER JURISDICTION. THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS LOCATED IN THE
BOROUGH OF MANHATTAN WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING BROUGHT TO
ENFORCE ANY PROVISION OF THIS CO-INVESTOR JOINDER AGREEMENT OR TO DETERMINE THE
RIGHTS OF ANY PARTY HERETO.
     9. Entire Agreement; Amendment. This Co-Investor Joinder Agreement,
together with the Investment Agreement, constitutes the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof. This
Co-Investor Joinder Agreement may be amended only by agreement in writing of
each of the parties hereto.
     10. Counterparts. This Co-Investor Joinder Agreement may be executed in
separate counterparts each of which shall be an original and all of which taken
together shall constitute one and the same agreement.
[Remainder of page intentionally left blank. Signature page follows.]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have caused this Co-Investor
Joinder Agreement to be duly executed and delivered as of the date first above
written.

                  THE COMPANY:    
 
                FIRST ALBANY COMPANIES INC.    
 
           
 
  By:   /s/ Peter McNierney
 
        Name: Peter McNierney
Title: President and Chief Executive Officer    
 
                THE INVESTOR:    
 
                MATLINPATTERSON FA ACQUISITION LLC    
 
           
 
  By:   /s/ Robert H. Weiss
 
        Name: Robert H. Weiss
Title: Secretary    
 
                THE CO-INVESTOR:    
 
                /s/ Robert M. Tirschwell                   ROBERT M. TIRSCHWELL
   

 